234 F.3d 547 (11th Cir. 2000)
Fred Marion GILREATH, Jr., Petitioner-Appellant,v.Frederick J. HEAD, Respondent-Appellee.
No. 97-8500.
United States Court of Appeals, Eleventh Circuit.
December 1, 2000.December 13, 2000.

Appeal from the United States District Court for the Northern District of  Georgia. (No. 92-02253-1-CV-JOF), J. Owen Forrester, Judge.
Before TJOFLAT, EDMONDSON and BLACK, Circuit Judges.
EDMONDSON, Circuit Judge:


1
Petitioner, Fred Marion Gilreath, Jr., was convicted of two murders and  sentenced to death by a Georgia court.1 Petitioner brought this habeas petition  in federal district court, pursuant to 28 U.S.C.  2254, challenging his  convictions and sentence on several grounds. Among other things, Petitioner  alleged that he received ineffective assistance of counsel at sentencing because  his trial counsel failed to present mitigating evidence. The district court  rejected Petitioner's claims and denied relief. We affirm.2

I.
A.

2
In May 1979, after twelve years of marriage, Petitioner and Linda Gilreath  separated. After the separation, Petitioner remained in the Gilreaths' home; and  Linda stayed in her mother's home. On the afternoon of 11 May 1979,  Linda-accompanied by her father, Gerritt Van Leeuwen3-returned to the Gilreaths'  home to retrieve some personal belongings. Linda and her father drove to the  Gilreaths' home in a blue Plymouth.


3
Later that afternoon, police officers discovered the bodies of Linda and her  father inside the Gilreaths' home. Linda had been shot five times with a .30-30  caliber rifle and once in the face with a .12 gauge shotgun. Linda's father had  been shot once with a .30-30 caliber rifle, once with a .12 gauge shotgun, and  twice with a .22 caliber rifle. Both bodies were covered in gasoline. When the  police officers arrived at the Gilreaths' home, they did not see Petitioner or  the blue Plymouth.


4
That night, police officers located Petitioner in North Carolina and arrested  him. Petitioner was driving the blue Plymouth. Inside the car, officers found a  box of .22 caliber ammunition. And, at Petitioner's cabin in North Carolina,  officers found several shotgun shell cases, .30-30 caliber cartridge cases, and  .22 caliber cartridge cases. Ballistics tests later linked the cases found at  Petitioner's cabin to the murder weapons.

B.

5
A grand jury indicted Petitioner for the murders of Linda Gilreath and Gerritt  Van Leeuwen. Thereafter, the State filed a notice of intent to seek the death  penalty. The State identified three aggravating circumstances to support the  death penalty.4


6
Petitioner retained Atlanta lawyer Tyrus R. Atkinson, Jr. ("trial counsel") as  defense counsel. Petitioner told trial counsel that Petitioner was innocent of  the two murders. Trial counsel accordingly prepared a vigorous defense for the  guilt phase of Petitioner's trial.5


7
Trial counsel also prepared for the sentencing phase of trial. Trial counsel  spoke with Petitioner before trial about capital sentencing and about mitigating  evidence. Petitioner identified several potential witnesses-Petitioner's  relatives, friends, and coworkers-who could testify about Petitioner's  character, his past, his problems with alcohol, and his mental condition.6 Trial  counsel obtained Petitioner's military service, medical, and mental health  records. Trial counsel also retained mental-health professionals to examine  Petitioner. And, trial counsel entertained the prospect of calling Petitioner  himself to testify at sentencing. Trial counsel, before trial began, anticipated  presenting at least some of this mitigating evidence at sentencing.


8
At some point, however, Petitioner changed his mind about presenting mitigating  evidence at sentencing. During the guilt phase of trial, Petitioner instructed  trial counsel to present no mitigating evidence at sentencing.


9
Trial counsel attempted to persuade Petitioner to allow the presentation of  mitigating evidence. Trial counsel, from time to time, spoke with Petitioner  during trial about mitigating evidence. And, after the jury retired for  guilt-phase deliberations, trial counsel met with Petitioner in private to  discuss mitigating evidence some more. At this meeting, trial counsel reminded  Petitioner that mitigating evidence of Petitioner's mental condition and of  Petitioner's alcoholism was available for sentencing. But, Petitioner refused to  reconsider his instructions to trial counsel. To confirm Petitioner's wishes,  trial counsel had Petitioner sign a document instructing trial counsel to  present no mitigating evidence.7


10
Less than one hour after trial counsel met with Petitioner about mitigating  evidence, the jury returned a guilty verdict. The trial court immediately  conducted a sentencing hearing. As the sentencing hearing began, trial counsel  briefly spoke once again in the courtroom with Petitioner about mitigating  evidence. Petitioner continued to desire that trial counsel present no  mitigating evidence. Trial counsel accordingly proceeded with the sentencing  phase and presented no mitigating evidence.8

II.

11
Petitioner contends that his trial counsel was ineffective at sentencing for  failing to present certain mitigating evidence.9 To succeed on his ineffective  assistance claim, Petitioner must show: (1) that trial counsel's performance was  objectively unreasonable; and (2) that trial counsel's unreasonable performance  actually prejudiced Petitioner. See Chandler v. United States, 218 F.3d 1305  (11th Cir.2000) (en banc); see also Williams v. Taylor, 529 U.S. 362, 120 S.Ct.  1495, 1511, 146 L.Ed.2d 389 (2000); Darden v. Wainwright, 477 U.S. 168, 106  S.Ct. 2464, 2473, 91 L.Ed.2d 144 (1986); Strickland v. Washington, 466 U.S. 668,  104 S.Ct. 2052, 2064, 80 L.Ed.2d 674 (1984). We can pretty easily conclude that  Petitioner has failed to demonstrate prejudice. We accordingly affirm the  district court's rejection of Petitioner's ineffective assistance at sentencing  claim without deciding the question of reasonable performance.


12
Petitioner argues that trial counsel was ineffective for failing to present  mitigating good character evidence at sentencing.10 Petitioner admits that  Petitioner instructed trial counsel to present no mitigating evidence. But,  Petitioner asserts that trial counsel should not have followed Petitioner's  instructions because Petitioner's waiver of his right to present mitigating  evidence was not a knowing and intelligent one. Petitioner argues that trial  counsel should have done more to facilitate a knowing and intelligent decision  by Petitioner. In particular, Petitioner says that trial counsel should have:  (1) advised Petitioner more fully about good character evidence for mitigation;  and (2) requested that the sentencing hearing be continued overnight so that  Petitioner could think about his decision some more. We conclude that the lack  of these things did not prejudice Petitioner.11


13
Petitioner has the burden of proving that Petitioner was prejudiced by trial  counsel's performance. See Smith v. Robbins, 528 U.S. 259, 120 S.Ct. 746, 764,  145 L.Ed.2d 756 (2000); see also Thompson v. Nagle, 118 F.3d 1442, 1452 (11th  Cir.1997). The Supreme Court has explained that habeas petitioners must  affirmatively prove prejudice because "[a]ttorney errors come in an infinite  variety and are as likely to be utterly harmless in a particular case as they  are to be prejudicial." Strickland, 104 S.Ct. at 2067.


14
"[T]hat the error had some conceivable effect on the outcome of the proceeding"  is insufficient to show prejudice. Id.; see also Tompkins v. Moore, 193 F.3d  1327, 1336 (11th Cir.1999). Instead, Petitioner must show: "that there is a  reasonable probability that, but for counsel's unprofessional errors, the result  of the proceeding would have been different. A reasonable probability is a  probability sufficient to undermine confidence in the outcome." Strickland, 104  S.Ct. at 2068; see also Glock v. Moore, 195 F.3d 625, 635-36 (11th Cir.1999).


15
In the circumstances of this case, we think that-to establish  prejudice-Petitioner actually must make two showings. First, Petitioner must  show a reasonable probability that-if Petitioner had been advised more fully  about character evidence or if trial counsel had requested a  continuance-Petitioner would have authorized trial counsel to permit such  evidence at sentencing.12 Second, Petitioner must establish that, if such  evidence had been presented at sentencing, a reasonable probability exists that  the jury "would have concluded that the balance of aggravating and mitigating  circumstances did not warrant death." Strickland, 104 S.Ct. at 2069; see also  Mills v. Singletary, 63 F.3d 999, 1026 (11th Cir.1995); Bolender v. Singletary,  16 F.3d 1547, 1560-61 (11th Cir.1994); Bush v. Singletary, 988 F.2d 1082, 1090  (11th Cir.1993).


16
The district court found that no evidence showed that "Petitioner would have  changed his directions to his counsel had he been more fully informed about  mitigating evidence." We cannot say that, on this record, the district court's  finding of fact is clearly erroneous.13 See United States v. Teague, 953 F.2d  1525, 1534-35 (11th Cir.1992) (en banc) (noting that "[w]e defer to the district  court's findings of fact absent a clearly erroneous determination"). Therefore,  Petitioner cannot show that trial counsel's failure to advise Petitioner fully  about character evidence prejudiced Petitioner at sentencing.


17
The record also indicates that trial counsel's failure to seek a continuance  prejudiced Petitioner in no way at sentencing. Petitioner himself testified, at  the state habeas evidentiary hearing, that a continuance would have left  unchanged his decision not to call his mother and his children as character  witnesses. But, Petitioner did testify that, if the sentencing hearing had been  continued overnight, he probably would have permitted trial counsel to call  other character witnesses in mitigation, particularly Petitioner's two former  employers. Although the district court made no fact finding that Petitioner  would have ever allowed trial counsel to call the other mitigating witnesses, we  will accept-for the sake of our discussion-Petitioner's testimony as true. We,  therefore, will consider whether the other character witnesses probably would  have changed the outcome of the sentencing hearing.


18
We are unconvinced that a reasonable probability exists that the testimony of  the other character witnesses would have changed the balance of aggravating and  mitigating circumstances. The State's evidence of aggravating circumstances was  strong. During the guilt phase, the State's evidence showed these circumstances:  that Linda Gilreath was shot once in the face at close range with a .12 gauge  shotgun; that Linda was shot four times with a .30-30 caliber rifle; that  Gerritt Van Leeuwen was shot five times with three different firearms; that both  victims were killed in their own home; and that both victims' bodies were  covered in gasoline after the killings. The jury found that three aggravating  circumstances did exist: (1) that the murder of Linda Gilreath was outrageously  and wantonly vile, horrible, and inhuman; (2) that the murder of Gerritt Van  Leeuwen was outrageously and wantonly vile, horrible, and inhuman; and (3) that  the murder of Gerritt Van Leeuwen was committed while Petitioner was engaged in  the commission of another capital felony.


19
And, the jury-despite Petitioner's failure to present mitigating evidence at  sentencing-did have several mitigating factors to consider. During the guilt  phase and in argument at sentencing, trial counsel brought out that the evidence  was not doubtless on guilt, that Petitioner had no criminal record, that  Petitioner was the father of two small children, and that Petitioner had  problems with alcohol. The testimony of the character witnesses now offered by  Petitioner-witnesses who would have testified that Petitioner was generally a  good man when sober, was a good worker, and was a good father-seems too weak to  have likely changed the outcome of the sentencing. Petitioner has failed to show  the necessary prejudice.

III.

20
We conclude that Petitioner, on this record, has failed to establish that he was  prejudiced by trial counsel's failure to advise Petitioner about mitigating  character evidence and by trial counsel's failure to seek a continuance. The  district court accordingly did not err in rejecting Petitioner's ineffective  assistance of counsel at sentencing claim. All of Petitioner's other claims  similarly lack merit. Petitioner is entitled to no habeas relief. The judgment  of the district court is AFFIRMED.



NOTES:


1
   Petitioner's convictions and sentence were affirmed on direct appeal. See  Gilreath v. State, 247 Ga. 814, 279 S.E.2d 650 (1981), cert. denied, 456 U.S.  984, 102 S.Ct. 2258, 72 L.Ed.2d 862, reh'g denied, 458 U.S. 1116, 102 S.Ct.  3500, 73 L.Ed.2d 1378 (1982). Petitioner twice sought post-conviction relief in  state court, but Petitioner's state habeas petitions were rejected. See Gilreath  v. Kemp, 479 U.S. 890, 107 S.Ct. 292, 93 L.Ed.2d 266, reh'g denied, 479 U.S.  999, 107 S.Ct. 605, 93 L.Ed.2d 605 (1986) (denying certiorari on first state  habeas petition); Gilreath v. Zant, 502 U.S. 885, 112 S.Ct. 240, 116 L.Ed.2d  196, reh'g denied, 502 U.S. 1001, 112 S.Ct. 629, 116 L.Ed.2d 649 (1991) (denying  certiorari on second state habeas petition).


2
   Only Petitioner's claim that his trial counsel was ineffective at sentencing for  failing to present mitigating evidence warrants discussion. Petitioner does  raise several other claims on appeal. In particular, Petitioner raises these  other claims: (1) that the trial court improperly instructed the jury on intent  and improperly failed to instruct the jury on intoxication, heat of passion, and  voluntary manslaughter; (2) that the trial court improperly instructed the jury  at sentencing on mitigating circumstances; (3) that Petitioner's trial counsel  was ineffective for failing to object to the trial court's jury instructions at  sentencing; (4) that the prosecutor's argument at sentencing was improper and  rendered Petitioner's sentencing fundamentally unfair; (5) that Petitioner's  trial counsel was ineffective for failing to object to the prosecutor's argument  at sentencing; (6) that Petitioner's trial counsel was ineffective at sentencing  for conceding Petitioner's guilt and the existence of one aggravating  circumstance; (7) that Petitioner's trial counsel was ineffective at sentencing  for failing to object to the trial court's submission of the State's notice of  aggravating circumstances to the jury; (8) that Petitioner's Eighth Amendment  right to an individualized sentencing hearing was violated by his trial  counsel's failure to present mitigating evidence and by the trial court's  failure to inquire on the record about the decision to present no mitigating  evidence; and (9) that the district court erred at the habeas evidentiary  hearing by excluding the depositions of Dr. Barry M. Crown and Dr. Barry F.  Scanlon.
Petitioner's other claims on appeal lack merit. The district court dealt with  those issues without error. So, we reject Petitioner's other claims without  discussion and affirm the judgment of the district court on those claims.


3
   Linda's father also lived in the Gilreaths' home.


4
   The State alleged that the murders of both (1) Linda Gilreath and (2) Gerritt  Van Leeuwen were outrageously and wantonly vile, horrible, and inhuman. See  O.C.G.A.  17-10-30(b)(7). The State also alleged that the murder of (3) Van  Leeuwen was committed while the offender was engaged in the commission of  another capital felony. See O.C.G.A.  17-10-30(b)(2).


5
   Among other things, trial counsel interviewed many witnesses, engaged an  investigator to interview other witnesses, searched for other persons who might  have had a motive to kill the victims, and retained an expert to determine the  time of the killings.


6
   Although trial counsel did speak with most of these potential witnesses before  trial, trial counsel did not conduct detailed interviews with all of the  witnesses. Trial counsel, at the habeas evidentiary hearing, explained  that-because he had known Petitioner, Petitioner's family, and several of  Petitioner's friends and coworkers for several years-he already was familiar  with the kind of good character testimony that the witnesses might offer. And,  trial counsel explained that-because he previously had represented Petitioner  when Petitioner was institutionalized on a state lunacy warrant-he already was  aware of Petitioner's mental health problems and Petitioner's problem with  alcohol.


7
   The document stated this message:
I hereby direct my attorney, Ty R. Atkinson, Jr., not to call any witnesses or  place into evidence any documents in the mitigation phase of my murder trial. I  understand that Dr. Julius Ehick, Hubert Helton, and my mother are standing by  to testify to my mental condition and past problems with alcohol but I desire  they not be called.


8
   Trial counsel did present argument against the imposition of the death penalty.  Among other things, trial counsel argued residual doubt about Petitioner's guilt  and that Petitioner had no criminal history. Trial counsel also argued that-if  Petitioner killed Linda Gilreath and Gerritt Van Leeuwen-he committed the  murders without premeditation, in the heat of passion, and while intoxicated.  And, trial counsel pointed to Petitioner's two young children and asked the jury  to exercise mercy.


9
   We review Petitioner's claim of ineffective assistance de novo. Holladay v.  Haley, 209 F.3d 1243, 1247 (11th Cir.2000); Williams v. Head, 185 F.3d 1223,  1226-27 (11th Cir.1999). We, however, defer to the district court's findings of  fact unless clearly erroneous. Holladay, 209 F.3d at 1247; Williams, 185 F.3d at  1226-27.


10
   Petitioner also raises several other kinds of mitigating evidence that trial  counsel did not present at sentencing. First, Petitioner says that trial counsel  should have introduced evidence of Petitioner's mental condition and of  Petitioner's problems with alcohol at sentencing. But, just before the guilty  verdict was announced and the sentencing hearing commenced, trial counsel did  meet with Petitioner and did discuss specifically with Petitioner the  availability of mitigating evidence about Petitioner's mental condition and  about Petitioner's alcohol abuse. Trial counsel had adequate opportunity to  advise Petitioner about these kinds of mitigating evidence. Although Petitioner  was advised specifically to allow the introduction of such evidence, Petitioner  instructed trial counsel to present no such mitigating evidence. We readily  conclude that trial counsel-by relying on Petitioner's instruction not to  present mitigating mental health and alcohol abuse evidence-did not perform in  an unreasonable manner. See United States v. Teague, 953 F.2d 1525, 1533 (11th  Cir.1992) (en banc); see also Alvord v. Wainwright, 725 F.2d 1282, 1288-89 (11th  Cir.1984); Foster v. Strickland, 707 F.2d 1339, 1343-44 (11th Cir.1983). We  accordingly do not consider these kinds of mitigating evidence in our prejudice  inquiry.
Second, Petitioner argues that trial counsel should have presented evidence of  Petitioner's troubled childhood. Even assuming that trial counsel's performance  was unreasonable, Petitioner clearly was not prejudiced by trial counsel's  failure to present this kind of evidence. Petitioner was more than forty years  old at the time of the murders, and "evidence of an abusive and difficult  childhood would have been entitled to little, if any, mitigating weight." Marek  v. Singletary, 62 F.3d 1295, 1300-01 (11th Cir.1995); see also Mills v.  Singletary, 63 F.3d 999, 1025 (11th Cir.1995); Bolender v. Singletary, 16 F.3d  1547, 1561 (11th Cir.1994).


11
   About this kind of evidence, because we conclude that Petitioner has failed to  show prejudice, we need not and do not reach the issue of performance. See  Wright v. Hopper, 169 F.3d 695, 707 (11th Cir.1999); see also Marek v.  Singletary, 62 F.3d 1295, 1299 (11th Cir.1995); Horsley v. State of Ala., 45  F.3d 1486, 1493 (11th Cir.1995). Instead, we will just assume for the purposes  of this appeal that trial counsel should have advised Petitioner more fully  about good character evidence and that trial counsel should have requested a  continuance.


12
   In other words, to show prejudice, Petitioner must show that-but for his  counsel's supposedly unreasonable conduct-helpful character evidence actually  would have been heard by the jury. If Petitioner would have precluded its  admission in any event, Petitioner was not prejudiced by anything that trial  counsel did. Cf. Roe v. Flores-Ortega, 528 U.S. 470, 120 S.Ct. 1029, 1038, 145  L.Ed.2d 985 (2000) ("If the defendant cannot demonstrate that, but for counsel's  deficient performance, he would have appealed, counsel's deficient performance  has not deprived him of anything, and he is not entitled to relief."); Horsley  v. State of Ala., 45 F.3d 1486, 1494-95 (11th Cir.1995) (requiring petitioner to  show that witnesses not presented at trial actually were available and willing  to testify at time of trial); Gray v. Lucas, 677 F.2d 1086, 1093 (5th Cir.1982)  (noting that "[when] a defendant alleges that his counsel's failure to  investigate prevented his counsel from making an informed tactical choice, he  must show that knowledge of the uninvestigated evidence would have altered his  counsel's decision").


13
   At the state habeas evidentiary hearing, Petitioner was asked whether additional  discussions with trial counsel might have persuaded Petitioner at the pertinent  time to permit trial counsel to present character witnesses. Petitioner  responded: "I would probably have said no."